(5) 02-13-2020 11 :01 AM ET           Fax Services                      • 12128056382                                            pg 3 of 4

                              Case 1:19-cv-07722-VM           Document 26-1

                                                                                      DOCUMENT
           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
          -------------------------------------------X                                  ooc #:. ____- ......_,_-r-,<~'--...-
          NICOLE PINEDO,
                                                                                      DATE FILED:._·-~---I----'-
                                                       Plaintiff,
                                                                                                19 Civ. 7722 (VM)
                              - against -
                                                                                 CIVIL CASE MANAGEMENT PLAN
          NETFLTX STIJDIOS, LLC, et al.,                                            AND SCHEDULING ORDER

                                                       Defendants.
           ---------------------------------·--- ----------------X
           This Scheduling Order and Case Management Plan js adopted in accordance with Fed. R. Civ. P. 16-26(t).

           1.       This case@<is not) to be tried to a jury: [circle one]

           2.       Joinder of additional parties to be accomplished by April 7, 2020

           3.       Amended pleadings may be filed without leave of the Court until April 7, 2020

           4.       Initial disclosure pursuant to Fed. R. Civ. P. 26(aXl) to be completed within fourteen (14) days of the date of
                    the parties' conference pursuant to Rule 26(f),                      specifically by not later than
                     March 17 2018

           5.       All fact discovery is to be completed either:

                    a.        Within one hundred twenty (120) days of the date of this Order, specifically by not later than
                              _fu_M.Jl).....]JUO              · or

                    b.        Within a period exceeding 120 days, with the Court's approval, if the case presents unique
                              complexities or other exceptional circumstances, specificaliy by not later than _ _ _ _ _ _.

           6.       The parties are to conduct discovery in accordance with the Federa.l Rules of Civil Procedure and the Local
                    Rules of the Southern District of New York. The following interim deadlines may be extended by the parties
                    on consent without application to the Court, provided the parties are cer1ain that they can still meet the
                    discovery completion date ordered by the Court.

                    a.        Initial requests for production of documents to be served by       !\larch 24 , 2 0 2 0

                    b.        Interrogatories to be served by all party by _ _ M_ar_c_h_24_
                                                                                          · ,_2_0_2_0_ _ _ _ _ _ ___ _ __

                    C.        Depositions to be completed by ___J_u_n_e_3_0_,_2_0_2_0_ _ _ _ _ _ _ _ _ _ _ _ _ __

                              1.      Unless the parties agree or the Court so orders, depositions are not to be held until all parties.
                                      have responded to initial requests for document produc.tion.

                              ii.     Depositions of all parties shall proceed during the same time.

                              UL      Unless the parties agree or the Court so orders, non-party depositions shall follow party
                                      depositions when possible.
C9 02-13-2020 11:01 AM ET            Fax Services                             ·• 12128056382                                                     pg 4 of 4

     -                      Case 1:19-cv-07722-VM Document 26-1 Filed 02/13/20 Page 2 of 2

                   d.       Any additional contemplated discovery activities and the anticipated completion date:

                              NIA



                   e.       Requests to Admit to be served no later than _A~p..._1_·il~l,~2_0_2_0_ _ _ _ _ _ _ __

          7.       All expert discovery (ordinarily conducted following the completion of fact discovery) including parties'
                   expert reports and depositions, witness lists and identification of documents pursuant to Fed. R. Civ. P .
                   26(a)(2), (3) and 35(b), is to be completed by:

                   a.       Plaintiff _ _ _TI_1_e_p_ai_·t_ie_s_d_o_n_ot_co_n_t_em_p_la_t_e_e_x_p_ert_cl_i_sc_
                                                                                                           ·o_v_e_ry_._a_tt_h_i_s_ti_m_e_.____

                   b.       Defendant _ _ _ __ _ _ __ _ _ _ __ _ _ _ _ _ _ __ _ _ __ _ __

          8.       Contemplated motions:

                  a. Plaintiff:      Motion for summary judgment at the conclusion of discoverv

                   b. Defendant:       Motion for summary judgment at the conclusion of discovery.

          9.      Following all discovery, all counsel must meet for at least one hour to discuss se11lcment~ such conference to
                  be held by not later than __Ju_l_v_2_8~,_2_0_2_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          10.     Do all parties consent to trial by a Magistrate Judge under 28 U.S.C. § 636(c)'!

                                      Yes - - - - -                           No       X
                                                            ----------                     ___ _______________________________ ________
                                                                                               .,.,.                                 ,..             ,



          TO BE COMPLETED BY TIIE COURT:

          11.     The next Case Management Conference is scheduled for                   7-1t?,- :)-€)          d ;tJ.·m tt 'I i(
                  In the event the case is to proceed to trial, a firm trial date and the deadline for submission of the Joint Pretrial
          Order and related documents shall be scheduled at the pretrial conference following either the completion of all
          discovery or the Court's ruling on any dispositive. motion.

                  The Joint Pretrial Order should be prepared in accordance with Judge Marrero's Individual Prdctices. Jfthis
         action is to be tried before a jury, proposed voir dire and jury instr uctions shall be filed with the Joint Pretrial Order.
         No motion for summary judgment shall be served after the deadline fixed for the Joint Pretrial Order.

          SO ORDERED:

         DATED:




                                                                            -2-
Ballard Spaly-

16i5   Broadway, 19ch Floor                                                                        Thomas Sullivan
New York, NY            wor9-5810                                                                  Tel: 212.850.6139
TEL 212.223,0200
                                                                                                   Fax: 212.223.1942
FA.X :2.J2..:22J.I942
                                                                                                   sullivant@ballardspahr.com
www.ballardspahr.com




               February 13, 2020


               By Electronic Filing

               Hon. Victor Marrero
               U.S. District Judge
               Suite 1040
               United States Courthouse
               500 Pearl Street
               New York, New York 10007

               Re:           Pinedo v. Netflix Studios, LLC and Jerry Media LLC, No. 19 Civ. 7722 (VM)

               Dear Judge Marrero:

               We represent Defendants Netflix Studios, LLC and Jerry Media LLC ("Defendants") in this matter.
               By order issued yesterday (Dkt. 25), the Court adjourned the initial conference in this case,
               previously scheduled for February 14, 2020, to February 28, 2020 at 4:00 p.m. Because I will be
               travelling out of the country that day, we write pursuant to Rule l(F) of this Court's Individual
               Practices to request the adjournment of the conference. This is Defendants' first request for an
               adjournment of this conference. Plaintiff's counsel has consented to this request.

               Because the adjourned initial conference would defer the start of discovery, the parties have
               conferred on proposed adjusted dates. A revised proposed case management plan is attached to this
               correspondence for the Court's review.

               Counsel for all parties are available on any date between March 3 and March 6 if such a date would
               be convenient for the Court


               Respectfully submitted,




               Thomas B. Sullivan

               cc:           Richard Liebowitz, Esq., counsel for Plaintiff (via email)
